Name: 97/361/EC: Council Decision of 27 May 1997 concerning the conclusion of an Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks
 Type: Decision
 Subject Matter: marketing;  consumption;  beverages and sugar;  European construction;  America
 Date Published: 1997-06-11

 11.6.1997 EN Official Journal of the European Communities L 152/15 COUNCIL DECISION of 27 May 1997 concerning the conclusion of an Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks (97/361/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with the first sentence of Article 228 (2), Having regard to the proposal from the Commission, Whereas the conclusion of the Agreement negotiated between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks will facilitate the improvement of the conditions for the marketing of spirit drinks on the respective markets of the European Community and the United Mexican States, in accordance with the principles of equality, mutual benefit and reciprocity, whereas it is therefore desirable to approve the said Agreement; Whereas, in order to facilitate the implementation of certain provisions of the Agreement, the Commission should be authorized to make the necessary technical adjustments in accordance with the procedure laid down in Article 15 of Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks and the Exchange of Letters relating thereto are hereby approved on behalf of the European Community. The texts of the instruments referred to in the first paragraph are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement. Article 3 The President of the Council shall make the notification provided for in Article 22(1) of the Agreement (2). Article 4 For the purposes of Article 18 of the Agreement, the Commission is hereby authorized to conclude the necessary acts amending the Agreement, in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 1576/89. Article 5 The Commission, assisted by the representatives of the Member States, shall represent the Community in the Joint Committee referred to in Article 17 of the Agreement. Article 6 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 27 May 1997. For the Council The President W. SORGDRAGER (1) OJ No L 160, 12. 6. 1989, p. 1. Regulation as last amended by Regulation (EC) No 3378/94 (OJ No L 366, 31. 12. 1994, p. 1). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities.